Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise are the same in character and description as those covered by United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value of said items less any additions made by the importer by reason of the so-called Japanese consumption tax represent the proper export value, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable value of the rayon wearing apparel and rayon footwear covered by said appeals to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.